Case 4:16-cv-04019-BAB Document 100                      Filed 09/18/20 Page 1 of 7 PageID #: 1428


                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    TEXARKANA DIVISION

SORRELL HOLDINGS, LLC                                                                 PLAINTIFF

vs.                                     Civil No. 4:16-cv-04019

INFINITY HEADWEAR &
APPAREL, LLC                                                                        DEFENDANT


                                                  ORDER

          Before the Court is Defendant, Infinity Headwear & Apparel, LLC’s ("Infinity"), Second

Motion Summary Judgment. ECF No. 84. 1 Plaintiff Sorrell Holdings, LLC ("Sorrell") has filed

its response. ECF No. 89. Defendant filed a Reply Brief. ECF No. 94. The parties have consented

to the jurisdiction of a United States Magistrate Judge to conduct all proceedings in this case,

including conducting the trial, ordering the entry of a final judgment, and conducting all post-

judgment proceedings. ECF No. 33. The Court having reviewed the pleadings finds as follows:

1. Background:

          Plaintiff Sorrell alleges Infinity’s product line, the MascotWear Mascot Bath Loofahs

(“Product”), infringes on United States Patent No. 6,887,007 (“007 Patent”). Specifically, Sorrell

alleges the Product infringed on the 007 Patent’s eleventh claim (“Claim 11"). Claim 11 covers a

washing device comprising: a scrubber made of a foraminous material and gathered to form a

pleated ball; a figurative handle coupled to the scrubber; and a cinch for binding the foraminous

material into the pleated ball and forming a loop extending around at least a portion of said handle

to secure the handle to the scrubber. ECF No. 1-1, Pg. 15.




1   The docket numbers for this case are referenced by the designation “ECF. No.”

                                                     1
Case 4:16-cv-04019-BAB Document 100                 Filed 09/18/20 Page 2 of 7 PageID #: 1429


       Infinity had previously moved for summary judgment which was denied as premature on

April 25, 2018. ECF No. 47. On December 18, 2018, Infinity filed a petition for an ex parte

reexamination of the 007 Patent with the United States Patent and Trademark Office (“PTO”).

ECF No. 84-10. On January 17, 2019, the PTO granted Infinity’s request for a re-exam. ECF No.

84-11. The PTO upheld the patentability of Claim 11 of the 007 Patent. ECF No. 84-12.

2. Applicable Law:

       The purpose of summary judgment is to isolate and dispose of factually unsupported claims

or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–324 (1986). Summary judgment is

proper under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A dispute about a material fact is genuine when “the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby

Inc., 477 U.S. 242, 248 (1986). Substantive law identifies which facts are material. Id.

       When the summary judgment movants demonstrate the absence of a genuine dispute over

any material fact, the burden shifts to the non-movant to show there is a genuine factual issue for

trial. Celotex, 477 U.S. at 324. Mere conclusory allegations are not competent summary judgment

evidence, and thus are insufficient to defeat a motion for summary judgment. Eason v. Thaler, 73

F.3d 1322, 1325 (5th Cir.1996). A court must draw all reasonable inferences in favor of the non-

moving party. BMC Res., Inc. v. Paymentech, L.P., 498 F.3d 1373, 1378 (Fed.Cir.2007).

3. Discussion:

       Infinity moves for summary judgment, arguing Claim 11 of the 007 Patent is invalid for

obviousness in light of prior art in the area of hand-held washing devices including U.S. Patent

Nos.: (1) 5,727,277, (“277 Patent”), (2) 5,727,278, ( “278 Patent”); (3) 5,937,472, (“472 Patent”);

(4) 6,161,246, ( “246 Patent”); (5) D438,673 (“673 Patent” or the “Wilhelm Patent”), (6)

                                                2
Case 4:16-cv-04019-BAB Document 100                     Filed 09/18/20 Page 3 of 7 PageID #: 1430


6,276,022, ( “022 Patent”); (7) 6,370,723, ( “723 Patent”); (8) 6,510,577, (“577 Patent”); and (9)

7,140,063, ( “063 Patent”) (collectively, the “Patents”). Additionally, Infinity argues in the

alternative, it has not infringed the 007 Patent.

       A. Obviousness

       After its issuance a patent may be shown to be obvious and therefore invalid, “if the

differences between the subject matter sought to be patented and the prior art are such that the

subject matter as a whole would have been obvious as of the time the invention was made to a

person having ordinary skill in the art to which said subject matter pertains.” 35 U.S.C. § 103(a);

TGIP, Inc. v. AT&T Corp., 527 F.Supp.2d 561, 579 (E.D. Tex. Oct. 29, 2007). To overcome the

presumption of validity, a party seeking to invalidate a patent as obvious must present clear and

convincing evidence that the patent is invalid. Al-Site Corp. v. VSI Int'l, Inc., 174 F.3d 1308, 1323

(Fed. Cir. 1999). To prove that a patented invention is invalid as obvious, the party asserting

invalidity must identify prior art references “which alone or combined with other references would

have rendered the invention obvious to one of ordinary skill in the art at the time of

invention.” Id. A determination of obviousness under § 103 is a legal question based on factual

determinations. Aguayo v. Universal Instruments Corp., 356 F.Supp.2d 699, 720 (S.D. Tex. Feb.

11, 2005).

       Infinity sets forth two arguments for invalidity. Infinity first argues the Wilhelm Patent

alone renders Claim 11 of the 007 patent invalid on the grounds of anticipation or obviousness.

Secondly, Infinity argues for invalidity based on combinations of nine prior art references which

makes Claim 11 of the 007 patent obvious.

       As previously stated, the Wilhelm Patent was considered by the PTO when on January 17,

2019, the PTO granted Infinity’s request for a re-exam and then upheld the patentability of Claim

11 of the 007 Patent. ECF No. 84-12. Where an invalidity challenge is based upon prior art that


                                                    3
Case 4:16-cv-04019-BAB Document 100                   Filed 09/18/20 Page 4 of 7 PageID #: 1431


was considered by the PTO during the patent prosecution, and where a patent was issued

notwithstanding the prior art, “a court owes some deference to the PTO's decision.”               See

Minnesota Mining & Mfg. Co. v. Johnson & Johnson Orthopaedics, Inc., 976 F.2d1559, 1572 (F

ed. Cir.1992). At a minimum, the findings of the PTO will create a genuine issue of material fact.

       Infinity, in an attempt to overcome the findings of the PTO, has submitted what it claims

to be a sample loofah covered by the Wilhelm Patent. Infinity argues because the PTO did not

have the sample loofah before it, it was not able to conclude whether the Wilhelm Patent rendered

the 007 Patent obvious.

       The Court is not persuaded by Infinity’s argument as it relates to the sample loofah. As

pointed out by Sorrell, the sample loofah was purchased from the web site eBay in January of

2020. ECF No. 89-5. Counsel has no personal knowledge of the source, origin, or date of

manufacture. Although the sample loofah does contain a 1998 copyright date there is no evidence

of the sample loofah’s date of manufacture.

       Infinity also argues for invalidity based on combinations of nine prior art references which

makes Claim 11 of the 007 patent obvious. To establish invalidity, Infinity must do more than

merely compare the prior art and the accused product.            Zenith Electronics Corp. v. PDI

Communication Systems, Inc., 522 F.3d 1348, 1363 (Fed. Cir. 2008) (“[M]ere proof that the prior

art is identical, in all material respects, to an allegedly infringing product cannot constitute clear

and convincing evidence of invalidity.”). Infinity must show that each element of the challenged

claim is present in the prior art systems. Zenith, 522 F.3d at 1363.

       Infinity has not demonstrated the lack of a genuine dispute of material fact as to whether

or not the Patents referenced include all elements of the claim at issue. For example, material

factual disputes remain as to whether or not the Patents referenced suggest “a figurative handle

coupled to the scrubber" and “a cinch for binding the foraminous material into the pleated ball and


                                                  4
Case 4:16-cv-04019-BAB Document 100                  Filed 09/18/20 Page 5 of 7 PageID #: 1432


forming a loop extending around at least a portion of said handle to secure the handle to the

scrubber.” Genuine issues of material fact remain regarding the invalidity of the 007 Patent,

therefore Infinity has not demonstrated by clear and convincing evidence that Claim 11 is invalid.

       B. Non-Infringement

       Infinity also argues it is entitled to summary judgment because the Product does not

infringe on the 007 Patent. ECF No. 85, Pgs. 21-25.

       A patent is infringed when a person “without authority makes, uses, offers to sell, or sells

any patented invention, within the United States ... during the term of the patent....” 35 U.S.C. §

271(a). A two-step analysis is employed in making an infringement determination. See Markman

v. Westview Instruments, Inc., 52 F.3d 967, 976 (Fed.Cir.1995). The court must first determine

the scope and meaning of the patent claims asserted. The second step is to compare the construed

claims to the allegedly infringing device or process. See id. This second step is a question of fact.

See Bai v. L & L Wings, Inc., 160 F.3d 1350, 1353 (Fed.Cir.1998).

       When an accused infringer moves for summary judgment of non-infringement, such relief

may be granted only if at least one limitation of the claim in question does not read on an element

of the accused product, either literally or under the doctrine of equivalents. See Chimie v. PPG

Indus., 402 F.3d 1371, 1376 (Fed.Cir.2005). Thus, summary judgment of non-infringement can

only be granted if, after viewing the facts in the light most favorable to the non-movant, there is

no genuine issue as to whether the accused product is covered by the claims (as construed by the

court). See Pitney Bowes, Inc. v. Hewlett–Packard Co., 182 F.3d 1298, 1304 (Fed.Cir.1999).

       As stated previously, Sorrell alleges the Product infringed on the 007 Patent’s eleventh

claim. Claim 11 covers a washing device comprising: a scrubber made of a foraminous material

and gathered to form a pleated ball; a figurative handle coupled to the scrubber; and a cinch for

binding the foraminous material into the pleated ball and forming a loop extending around at least

                                                 5
Case 4:16-cv-04019-BAB Document 100                   Filed 09/18/20 Page 6 of 7 PageID #: 1433


a portion of said handle to secure the handle to the scrubber. ECF No. 1-1, Pg. 15. Infinity argues

the Product does not infringe because (1) it lacks a figure, resemblance, or likeness which is

designed especially to be grasped by the hand and (2) does not contain a cinch.

       1. Figurative Handle

       In the Claim Construction Order, the Court construed the term "figurative handle" to mean

"a figure, resemblance, or likeness which is designed especially to be grasped by the hand." ECF

No. 57, Pg. 9. It is the position of Infinity that the Product lacks this figurative handle. Infinity

states the Product does contain a plush, soft toy mascot, similar to a stuffed animal, however this

is not meant to be grasped by the hand. Infinity argues the Product’s toy mascot “serves purely

aesthetic and marketing purposes that are outside the scope of Claim 11.” ECF No. 85, Pg. 22-24.

       In support of the Motion, Infinity shipped to the Court an example of the Product. The

Court has examined this example and is unable to rule out a finding that the “toy mascot” attached

to the Product is not suitable for use as a handle. Furthermore, is his declaration, Mr. Roger Sorrell

stated he has examined the Product and stated the toy mascot is “suitable for grasping by a child”

and has sufficient stiffness to serve as a handle. ECF No. 90, Pgs. 4-5.

       2. Cinch

       Infinity also argues the Product does not infringe because it does not contain a “cinch,” i.e.

“a string, elastic band, or metal band which does not directly contact the user when bathing.” ECF

No. 85, Pgs. 24-25. It is Infinity’s position that the “cinch” Sorrell claims the Product has is a part

of the drawstring wrapped around the Product. Further, the drawstring will have contact with the

user when bathing, especially the portion of the string that protrudes so that the user can hang the

Product up or wrap the string around their wrist. Id.




                                                  6
Case 4:16-cv-04019-BAB Document 100                     Filed 09/18/20 Page 7 of 7 PageID #: 1434


          It is the position of Sorrell that the Product makes use of a cinch and rope handle which are

formed from a single piece of cord. However, Sorrell states that the fact that they are made from

a single piece of cord does not mean the rope handle is part of the cinch. ECF No. 89, Pgs. 25-

28. Further support of Sorrell’s position is found in the Declaration of Roger Sorrell. Mr Sorrell

states the cinch and rope handle in the Product are identical to those found in the 007 Patent. ECF

No. 90, Pgs. 6-8.

          Based on a careful and thorough review of the record and the arguments presented, the

court finds that genuine issues of material fact exist as to whether the Product infringes on the 007

Patent.     The court therefore denies Defendant’s Motion for Summary Judgment on non-

infringement.

4. Conclusion:

          Based on the forgoing, Defendant's Second Motion for Summary Judgment (ECF. No. 84)

is DENIED.

          DATED this 18th day of September 2020.


                                                          /s/ Barry A. Bryant
                                                          HON. BARRY A. BRYANT
                                                          U.S. MAGISTRATE




                                                    7
